Case 16-34935   Doc 30   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Main
                           Document     Page 1 of 5
Case 16-34935   Doc 30   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Main
                           Document     Page 2 of 5
Case 16-34935   Doc 30   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Main
                           Document     Page 3 of 5
Case 16-34935   Doc 30   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Main
                           Document     Page 4 of 5
Case 16-34935   Doc 30   Filed 03/07/19 Entered 03/07/19 16:43:44   Desc Main
                           Document     Page 5 of 5
